DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 pending.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a transceiver configured to perform a variety of functions.  These functions include “determine a time-of-flight for each of the plurality of ultra-wideband frames received by the receiver” and “generate a data set for calculating a time-of-flight value associated with each determined time-of-flight”.  Applicant appears to be using the term “digital transceiver” differently from how it is commonly used in the art.  Digital transceiver, in the art, can be defined as sending and receiving binary data over radio waves.  Alternately in the art the digital transceiver could receive analog waves, convert to digital for signal processing and convert back to analog for transmission.  A digital transceiver as known in the art would not perform determination of time-of-flight.  It appears, based on the specification and drawings that at least this function is performed by the processor of figure 2.  
While Applicant’s original claims are presumed to have written description support, problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both.  MPEP 2161.01(I), citing Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171.  In this instance, the transceiver is described as performing these functions in the specification using the identical functional language.  No description is offered that explains how the digital transceiver calculates time-of-flight.  Therefore, claim 1 lacks written description for at least this feature.  Claims 6 and 14 recite similar recitations of “digital transceivers” and are also rejected for similar reasons. Claims 2-5, 7-10, 15-18 rejected as dependent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear how the time-of-flight and the time-of-flight value differ. It is further unclear whether the processor calculates the time-of-flight or the time-of-flight value (see Claims filed 02/23/2021 pg. 10, line 9 “an interface configured to communicate with a processor configured to calculate the time-of-flight” and pg. 10, lines 19-20 “receive from the processor the time-of-flight value”). 
It is further unclear how the transceiver is configured to perform functions such as “determine a time-of-flight for each of the plurality of ultra-wideband frames received by the receiver,” “generate a data set for calculating a time-of-flight value associated with each determined time-of-flight,” and “store the time-of-flight value in the non-volatile memory”.  As discussed above (see rejection under 35 USC 112(b), Applicant appears to be using the term “digital transceiver” differently from how it is commonly used in the art. The specification does not describe how the transceiver is configured to perform these functions. Rather, the specification and drawings seem to suggest that the processor performs at least the “determine…” and “generate…” functions and that the non-volatile memory performs at least the “store…” function.  One of ordinary skill in the art would not know how to configure the transceiver to perform these functions. 
Claims 6, 14 recite similar elements to claim 1 and are also unclear for similar reasons. Claims 2-5, 7-10, 14-18 rejected as dependent.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochdorf et al (US 2011/0205121 Al; hereinafter “Hochdorf”) in view Chernokalov et al (WO 2016/085223 A1; hereinafter “Chernokalov”).

Regarding claim 1,
Hochdorf teaches:
An ultra-wideband integrated circuit comprising: 
a transmitter; (Fig. 1 elements 11 and 16; [0041] – “At the initial stage a direct signal is transmitted from the transmitter 11”)
a receiver; (Fig. 1, elements 12 and 15; [0041] – “a direct signal is transmitted from the transmitter 11 to the receiver 12”)
a (lined through limitation corresponds to element not taught by reference)  memory configured to store time-of-flight corresponding to loopback delays between the transmitter and receiver; ([0082] – “storage 302” [0050] – Initial internal delays of the transmitters and receivers in co-polar and cross-polar modes are provided (21) and stored for further use.”[0036] – “initial internal delays D.sub.Tx and D.sub.Rx that are proved by the manufacturer (or, say, calculated at a given timing).” [0118] – “each direct signal previously stored”)
an interface configured to communicate with a processor (Fig. 3; [0063] – “the array of transmitters and receivers is coupled to a processor unit (301) which in turn is coupled to a data storage unit (302), together constituting a computer system”) configured to calculate the time-of-flight; and ([0069] – “calculating (using array 400, processor 401 and data storage unit 402) initial internal delays for a plurality of transmitters and receivers”)
a digital transceiver configured, in response to a loopback mode, to: ([0030] – “transmitter, receiver and transceiver are each referred to also as Radio Frequency (RF) unit”)
cause the transmitter to transmit a plurality of (lined through limitation corresponds to element not taught by reference) frames directly to the receiver; ([0041] – “At the initial stage a direct signal is transmitted from the transmitter 11 to the receiver 12 through the direct link 14; [0044] – “another session takes place wherein the real time of arrivals along the direct links is further detected” [0058] – “a transmitter transmits direct signals to the receivers”)
determine a time-of-flight for each of the plurality of (lined through limitation corresponds to element not taught by reference) frames received by the receiver; ([0041] – “initial stage a direct signal is transmitted from the transmitter 11 to the receiver 12 through the direct link 14 in order to detect the initial time of arrival of the signal along the direct link 14.” [0044] – “another session takes place wherein the real time of arrivals along the direct links is further detected” [0058] – “real time direct signal time of arrivals characterizing respective direct links are measured”)
generate a data set for calculating a time-of-flight value associated with each determined time-of-flight; ([0044] – “change of time of arrivals (between the initial and real time terms) signifies the change of internal delays of the transmitters/receivers.” [0060] – “cumulative real time internal delays are calculated… said calculations are provided based on real time of arrival in respected co-polar and cross-polar direct links and initial time of arrival and initial internal delays of RF units corresponding to each respective link.” [0099] – “after having determined the change… in time of arrival for a given direct link, the corresponding (real time) internal delay for this direct link can be determined”)
send the data set to the processor; ([0069] – “calculating (using array 400, processor 401 and data storage unit 402) initial internal delays for a plurality of transmitters and receivers”)
receive from the processor the time-of-flight value calculated from the data set; ([0069] – “calculating (using array 400, processor 401 and data storage unit 402) initial internal delays for a plurality of transmitters and receivers”) and 
store the time-of-flight value in the non-volatile memory. ([0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space D.sub.sp.prime Now a set of measurements takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from D.sub.sp.prime ·”)

Hochdorf does not teach:
non-volatile memory
using UWB frequencies

Chernokalov teaches:
non-volatile memory ([0084] – “The storage 130 may be configured as a form of… non-volatile memory”)
using UWB frequencies ([0048] – “UWB microwave sensor comprising an microwave ultra-wideband transmit and receive antennas”)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 2,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.
Hochdorf further teaches:
The ultra-wideband integrated circuit of claim 1 wherein the data set is a plurality of time-of-flight measurements generated from an accumulation of each time-of-flight determined for each of the plurality of ultra-wideband frames received by the receiver. ([0044] – “change of time of arrivals (between the initial and real time terms) signifies the change of internal delays of the transmitters/receivers.” [0060] – “cumulative real time internal delays are calculated… said calculations are provided based on real time of arrival in respected co-polar and cross-polar direct links and initial time of arrival and initial internal delays of RF units corresponding to each respective link.” [0099] – “after having determined the change… in time of arrival for a given direct link, the corresponding (real time) internal delay for this direct link can be determined” [0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space Dsp'· Now a set of measurements takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from Dsp'·”))

Regarding claim 3,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.
Hochdorf further teaches:
The ultra-wideband integrated circuit of claim 1 wherein the data set is a summation of each time-of-flight determined ([0012] – “cumulative real time internal delays in RF units, said calculating based on measured real time direct signal time of arrival in corresponding direct link, respective initial direct signal time of arrival and initial internal delays of respective RF units”) and 
a numerical value representing the number of time-of-flights determined. ([0113] - Initial internal delays (71) of the transmitters and receivers and corresponding initial time of arrival( s) in direct links (72) are provided and stored for further use” [0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space Dsp'· Now a set of measurements
takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from Dsp'·”)

Regarding claim 4,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.

Hochdorf does not teach:
The ultra-wideband integrated circuit of claim 1 wherein the processor is external to the ultra-wideband integrated circuit.

Chernokalov teaches:
The ultra-wideband integrated circuit of claim 1 wherein the processor is external to the ultra-wideband integrated circuit. (Fig. 2A; [0086-87] – “electronic device 100 may be implemented as a combination of a first device which needs an assistance from a second device (i.e., a smart phone, a tablet computer and so on) to analyze the tissue layers… device 210 with an integrated UWB sensing module 220”; CPU 211 is not included in (external to) integrated UWB sensing module 220)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
	

Regarding claim 5,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.

Hochdorf does not teach:
The ultra-wideband integrated circuit of claim 1 wherein the processor is integrated within the ultra-wideband integrated circuit.

Chernokalov further teaches:
The ultra-wideband integrated circuit of claim 1 wherein the processor is integrated within the ultra-wideband integrated circuit. (Fig. 2B; [0093] – “UWB sensor as a standalone device”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 6,
Hochdorf teaches:
A method of calibrating an ultra-wideband integrated circuit having a transmitter, a receiver, and at least one switch configured to selectively couple the transmitter to the receiver in a loopback mode, a non-volatile memory configured to store a time-of-flight corresponding to loopback delays between the transmitter and receiver, and a digital transceiver configured, in response to a loopback mode, to execute a method comprising:
causing the transmitter to transmit plurality of ([0041] – “At the initial stage a direct signal is transmitted from the transmitter 11 to the receiver 12 through the direct link 14; [0044] – “another session takes place wherein the real time of arrivals along the direct links is further detected” [0058] – “a transmitter transmits direct signals to the receivers”)
determining a time-of-flight for each of the plurality of ([0041] – “initial stage a direct signal is transmitted from the transmitter 11 to the receiver 12 through the direct link 14 in order to detect the initial time of arrival of the signal along the direct link 14.” [0044] – “another session takes place wherein the real time of arrivals along the direct links is further detected” [0058] – “real time direct signal time of arrivals characterizing respective direct links are measured”)
generating a data set for calculating a time-of-flight value associated with each determined time-of-flight; ([0044] – “change of time of arrivals (between the initial and real time terms) signifies the change of internal delays of the transmitters/receivers.” [0060] – “cumulative real time internal delays are calculated… said calculations are provided based on real time of arrival in respected co-polar and cross-polar direct links and initial time of arrival and initial internal delays of RF units corresponding to each respective link.” [0099] – “after having determined the change… in time of arrival for a given direct link, the corresponding (real time) internal delay for this direct link can be determined”)
sending the data set to a processor; ([0069] – “calculating (using array 400, processor 401 and data storage unit 402) initial internal delays for a plurality of transmitters and receivers”)
receiving from the processor the time-of-flight value calculated from the data set; ([0069] – “calculating (using array 400, processor 401 and data storage unit 402) initial internal delays for a plurality of transmitters and receivers”) and 
storing the time-of-flight value in the non-volatile memory. ([0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space D.sub.sp.prime Now a set of measurements takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from D.sub.sp.prime ·”)

Hochdorf does not teach:
non-volatile memory
using UWB frequencies

Chernokalov teaches:
non-volatile memory ([0084] – “The storage 130 may be configured as a form of… non-volatile memory”)
using UWB frequencies ([0048] – “UWB microwave sensor comprising an microwave ultra-wideband transmit and receive antennas”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 7,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.
Hochdorf further teaches:
The method of calibrating the ultra-wideband integrated circuit of claim 6 wherein the data set is a plurality of time-of-flight measurements generated from an accumulation of each time-of-flight determined for each of the plurality of ultra- wideband frames received by the receiver. ([0044] – “change of time of arrivals (between the initial and real time terms) signifies the change of internal delays of the transmitters/receivers.” [0060] – “cumulative real time internal delays are calculated… said calculations are provided based on real time of arrival in respected co-polar and cross-polar direct links and initial time of arrival and initial internal delays of RF units corresponding to each respective link.” [0099] – “after having determined the change… in time of arrival for a given direct link, the corresponding (real time) internal delay for this direct link can be determined” “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space Dsp'· Now a set of measurements takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from Dsp'·”))

Regarding claim 8,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.
Hochdorf further teaches:
The method of calibrating the ultra-wideband integrated circuit of claim 6 wherein the data set is a summation of each time-of-flight determined ([0012] – “cumulative real time internal delays in RF units, said calculating based on measured real time direct signal time of arrival in corresponding direct link, respective initial direct signal time of arrival and initial internal delays of respective RF units”) and
a numerical value representing the number of time-of-flights determined. ([0113] - Initial internal delays (71) of the transmitters and receivers and corresponding initial time of arrival( s) in direct links (72) are provided and stored for further use” [0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space Dsp'· Now a set of measurements
takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from Dsp'·”)

Regarding claim 9,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.

Hochdorf does not teach:
The method of calibrating the ultra-wideband integrated circuit of claim 6 wherein the processor is external to the ultra-wideband integrated circuit

Chernokalov further teaches:
The method of calibrating the ultra-wideband integrated circuit of claim 6 wherein the processor is external to the ultra-wideband integrated circuit. (Fig. 2A; [0086-87] – “electronic device 100 may be implemented as a combination of a first device which needs an assistance from a second device (i.e., a smart phone, a tablet computer and so on) to analyze the tissue layers… device 210 with an integrated UWB sensing module 220”; CPU 211 is not included in (external to) integrated UWB sensing module 220)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 10,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.

Hochdorf does not teach:
The method of calibrating the ultra-wideband integrated circuit of claim 6 wherein the processor is integrated within the ultra-wideband integrated circuit.

Chernokalov further teaches:
The method of calibrating the ultra-wideband integrated circuit of claim 6 wherein the processor is integrated within the ultra-wideband integrated circuit. (Fig. 2B; [0093] – “UWB sensor as a standalone device”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 11,
Hochdorf teaches:
A method of calibrating an ultra-wideband-based product comprising an ultra-wideband integrated circuit having a transmitter, a receiver, and a non- volatile memory configured to store a time-of-flight value corresponding to loopback delays between the transmitter and receiver, the method comprising: 
recalling by way of a host computer the time-of-flight value ([0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space Dsp'· Now a set of measurements takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from Dsp'·”) from the ([0082] – “storage 302” [0050] – Initial internal delays of the transmitters and receivers in co-polar and cross-polar modes are provided (21) and stored for further use.”[0036] – “initial internal delays D.sub.Tx and D.sub.Rx that are proved by the manufacturer (or, say, calculated at a given timing).” [0118] – “each direct signal previously stored”)
adding by way of the host computer the time-of-flight value to a predetermined delay value associated with the ultra-wideband-based product to generate a delay calibration value; and ; ([0036] – “initial internal delays D.sub.Tx and D.sub.Rx that are proved by the manufacturer (or, say, calculated at a given timing).” [0118] – “each direct signal previously stored” [0044] – “based on the initial internal delays (e.g. D.sub.Tx, D.sub.Rx) and the specified calculated change in time delays, the real time D.sub.rx.' and D.sub.Rx.'  internal delays can be determined and used”)
storing the delay calibration value in a memory of the ([0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space Dsp'· Now a set of measurements takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from Dsp'·”)

Hochdorf does not teach:
non-volatile memory
using UWB frequencies

Chernokalov teaches:
non-volatile memory ([0084] – “The storage 130 may be configured as a form of… non-volatile memory”)
using UWB frequencies ([0048] – “UWB microwave sensor comprising an microwave ultra-wideband transmit and receive antennas”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 12,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.

Hochdorf does not teach:

The method of calibrating the ultra-wideband-based product of claim 11 wherein the memory of the ultra-wideband based product is a

Chernokalov teaches:
The method of calibrating the ultra-wideband-based product of claim 11 wherein the memory of the ultra-wideband based product is a ([0084] – “The storage 130 may be configured as a form of… non-volatile memory… storage 130 may store… data estimated by the sensor and the signal transceiver 110, a result of the analysis and so on” Memory must be programmable to store data received from sensor.)

	A modification of the combination of Hochdorf in view of Chernokalov to use a one-time programmable memory would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need for a non-volatile, programmable memory; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case relevant solutions are PROM (Programmable Read Only Memory), EPROM (Erasable Programmable Read Only Memory), OTP (One Time Programmable), EEPROM ( Electrically Erasable Programmable Read Only Memory), and Flash; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.
Hochdorf further teaches:
The method of calibrating the ultra-wideband-based product of claim 11 wherein the ultra-wideband integrated circuit comprises an interface configured to communicate with the host computer. (Fig. 3; [0063] – “the array of transmitters and receivers is coupled to a processor unit (301) which in turn is coupled to a data storage unit (302), together constituting a computer system”)

Regarding claim 14,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.
Hochdorf further teaches:

The method of calibrating the ultra-wideband-based product of claim 13 wherein the ultra-wideband integrated circuit further comprises a digital transceiver configured, in response to a loopback mode, to execute a method comprising: 
causing the transmitter to transmit a plurality of ultra-wideband frames directly to the receiver; ([0041] – “At the initial stage a direct signal is transmitted from the transmitter 11 to the receiver 12 through the direct link 14; [0044] – “another session takes place wherein the real time of arrivals along the direct links is further detected” [0058] – “a transmitter transmits direct signals to the receivers”)
determining a time-of-flight for each of the plurality of ([0041] – “initial stage a direct signal is transmitted from the transmitter 11 to the receiver 12 through the direct link 14 in order to detect the initial time of arrival of the signal along the direct link 14.” [0044] – “another session takes place wherein the real time of arrivals along the direct links is further detected” [0058] – “real time direct signal time of arrivals characterizing respective direct links are measured”)
generating a data set for calculating a time-of-flight value associated with each determined time-of-flight; ([0044] – “change of time of arrivals (between the initial and real time terms) signifies the change of internal delays of the transmitters/receivers.” [0060] – “cumulative real time internal delays are calculated… said calculations are provided based on real time of arrival in respected co-polar and cross-polar direct links and initial time of arrival and initial internal delays of RF units corresponding to each respective link.” [0099] – “after having determined the change… in time of arrival for a given direct link, the corresponding (real time) internal delay for this direct link can be determined”)
sending the data set to a processor; ([0069] – “calculating (using array 400, processor 401 and data storage unit 402) initial internal delays for a plurality of transmitters and receivers”)
receiving from the processor the time-of-flight value calculated from the data set; ([0069] – “calculating (using array 400, processor 401 and data storage unit 402) initial internal delays for a plurality of transmitters and receivers”) and
storing the time-of-flight value in the  ([0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space D.sub.sp.prime Now a set of measurements takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from D.sub.sp.prime ·”)

Hochdorf does not teach:
non-volatile memory
using UWB frequencies

Chernokalov teaches:
non-volatile memory ([0084] – “The storage 130 may be configured as a form of… non-volatile memory”)
using UWB frequencies ([0048] – “UWB microwave sensor comprising an microwave ultra-wideband transmit and receive antennas”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 15,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.
Hochdorf further teaches:
The method of calibrating the ultra-wideband-based product of claim 14 wherein the data set is a plurality of time-of-flight measurements generated from an accumulation of each time-of-flight determined for each of the plurality of ultra- wideband frames received by the receiver. ([0044] – “change of time of arrivals (between the initial and real time terms) signifies the change of internal delays of the transmitters/receivers.” [0060] – “cumulative real time internal delays are calculated… said calculations are provided based on real time of arrival in respected co-polar and cross-polar direct links and initial time of arrival and initial internal delays of RF units corresponding to each respective link.” [0099] – “after having determined the change… in time of arrival for a given direct link, the corresponding (real time) internal delay for this direct link can be determined” [0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space Dsp'· Now a set of measurements takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from Dsp'·”))

Regarding claim 16,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.
Hochdorf further teaches:
The method of calibrating the ultra-wideband-based product of claim 14 wherein the data set is a summation of each time-of-flight determined ([0012] – “cumulative real time internal delays in RF units, said calculating based on measured real time direct signal time of arrival in corresponding direct link, respective initial direct signal time of arrival and initial internal delays of respective RF units”) and
a numerical value representing the number of time-of-flights determined. ([0113] - Initial internal delays (71) of the transmitters and receivers and corresponding initial time of arrival( s) in direct links (72) are provided and stored for further use” [0118] – “latest delay shift estimation together with the initial delay can be regarded as the current real time travel time of the signal in the space Dsp'· Now a set of measurements
takes place where each direct signal previously stored is replaced with a new measured obstacle-influenced signal. Any change in direct signals henceforth will be referenced to these stored signals and the additional delay will be added or subtracted from Dsp'·”)




Regarding claim 17,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.

Hochdorf does not teach:
The method of calibrating the ultra-wideband-based product of claim 14 wherein the processor is external to the ultra-wideband integrated circuit. 

Chernokalov teaches:
The method of calibrating the ultra-wideband-based product of claim 14 wherein the processor is external to the ultra-wideband integrated circuit. (Fig. 2A; [0086-87] – “electronic device 100 may be implemented as a combination of a first device which needs an assistance from a second device (i.e., a smart phone, a tablet computer and so on) to analyze the tissue layers… device 210 with an integrated UWB sensing module 220”; CPU 211 is not included in (external to) integrated UWB sensing module 220)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 18,
Hochdorf in view of Chernokalov teaches the invention as claimed and discussed above.

Hochdorf does not teach:
The method of calibrating the ultra-wideband-based product of claim 14 wherein the processor is integrated within the ultra-wideband integrated circuit. 

Chernokalov teaches:
The method of calibrating the ultra-wideband-based product of claim 14 wherein the processor is integrated within the ultra-wideband integrated circuit. (Fig. 2B; [0093] – “UWB sensor as a standalone device”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Hochdorf’s known technique to Chernokalov’s known method ready for improvement to yield predictable results. Such a finding is proper because (1) Chernokalov teaches a base method of calibration using loop-back techniques; (2) Chernokalov teaches a specific technique using loop-back techniques for calibration in a device using non-volatile memory and UWB frequencies; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170019269 A1 teaches determining indicators of latencies of transceivers using loopback configurations. US 20050136868 A1 teaches a switch for selectively connecting the output of the coupler to the input of the receiver.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648